Citation Nr: 0801658	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  00-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active service from March 1967 to April 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal was last before the Board in January 2006, and 
remanded for further development. Such development has been 
completed and the case is ready for appellate review. 


FINDING OF FACT

Bladder cancer was not manifested during or as a result of 
the veteran's active duty service, nor may it be presumed to 
be so incurred. 


CONCLUSION OF LAW

The criteria for a grant of service connection for bladder 
cancer, including as due to exposure to herbicidal agents, 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2001, 
July 2004 and October 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. Additionally, the October 2006 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Although the October 2006 letter was 
not timely received, the denial of the claim in the instant 
decision makes the timing error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, personnel records, and VA treatment records 
are associated with the claims file. Additionally, the 
veteran was afforded a VA examination in connection with his 
claim. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analysis

The veteran seeks service connection for bladder cancer, 
including as due to exposure to herbicidal agents. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Because the veteran served in Vietnam, he is presumed to have 
been then exposed to herbicides. See 38 C.F.R. § 
3.307(a)(6)(iii) (A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service). 


When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied. However, bladder cancer is not 
among those presumptively linked disorders, and VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).

Although the veteran has the requisite service in Vietnam, 
demonstrated by receipt of a Vietnamese Service Medal, and he 
is presumed to be exposed to herbicides, service connection 
is denied on a presumptive basis because bladder cancer is 
not recognized as a presumptive disease and the medical 
evidence does not reflect that bladder cancer occurred as a 
result of exposure to herbicides.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran's service medical records are negative for any 
complaints, findings, or treatments concerning the veteran's 
genitourinary system. VA treatment records from 1998 to 2001 
show that the veteran was treated for bladder cancer. 

In connection with his claim, the veteran underwent a March 
2002 VA examination. At the examination, C.F.F., MD performed 
a physical examination and diagnosed "[t]ransitional cell 
carcinoma of the bladder." He noted that the veteran fully 
recovered from his partial cystectomy. Lastly, C.F.F., MD 
addressed the veteran's contention that his bladder cancer 
may be related to herbicide exposure. He opined "examination 
of the literature reveals no relationship to his condition 
and herbicides, specifically Agent Orange exposure." 

In an October 2004 note, C.F.F., MD stated "it is as likely 
as not that this exposure may have caused a chemical change 
and could be a possible cause for his (bladder cancer)." He 
did not cite any medical articles or studies showing a 
relationship between Agent Orange and bladder cancer. 

The veteran underwent a February 2006 VA examination by M.I., 
MD., who stated that he had not seen bladder cancer resulting 
from Agent Orange exposure.  

In an August 2007 VA examination note by D.E.C., DO, the 
physician stated that after reviewing the claims file, 
"[t]here is no clinical evidence or medical rationale 
supporting the contention" that bladder cancer was related 
to any incident of the veteran's active service.       

Through September 2004 correspondence, the veteran stated 
that there are no private medical records concerning his 
treatment for bladder cancer. 

The instant case presents differing medical opinions on the 
etiology of the veteran's  bladder cancer. As noted, it has 
been held that the Board must determine how much weight is to 
be attached to each medical opinion of record. See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993). Greater weight may be 
placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

The Board finds that the opinions of M.I. and D.E.C. have 
more probative value since they are clear and supported by a 
scientific rationale. Thus, the  preponderance of the medical 
evidence indicates that there is not an etiological 
relationship between the veteran's bladder cancer and any 
incident of his active service, including exposure to 
herbicides. Without medical evidence of an etiological 
relationship between the veteran's bladder cancer and any 
incident of his active service, his claim for service 
connection for bladder cancer must be denied.    


ORDER

Service connection for bladder cancer is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


